

Exhibit 10.17
 
Cellceutix Corporation
 


 
-and-
 


 
Girindus America, Inc. ("Contractor") 
 


 
 
 
This Agreement (the “Agreement”) is entered into as of June 22, 2009 (“Effective
Date”) by and between Cellceutix Corporation (hereinafter “Cellceutix”), a
Delaware corporation with a principal place of business at 100 Cummings Center,
Suite 151-B, Beverly, MA 01915 and Girindus America, Inc., a Delaware
Corporation with place of business at 8560 Reading Road, Cincinnati OH
45215-5528 (hereinafter, “Contractor"), a corporation with a place of business
at 8560 Reading Road, Cincinnati, Ohio, 45215-5528 (collectively, the
“parties”).
 


 
In consideration of the mutual covenants set forth herein and intending to be
legally bound, the parties hereto agree as follows:
 


 
1.  Contractor agrees to manufacture for Cellceutix the compound known as
Kevetrin (tm) in accordance with the terms set forth below.
 


 
2.  Contractor will manufacture approximately 3-4 kg of the compound, but in no
event less that 3 kg, for use in animal and human studies.  Contractor will
undertake commercially reasonable efforts to deliver the material within 75 days
of the date hereof.  The project shall be performed in accordance with the
Proposal attached hereto as Exhibit 1. If and to the extent any terms and
conditions of the Proposal including its Exhibit 1 shall deviate from or be
inconsistent with any provisions of this Agreement, the provisions of this
Agreement shall prevail.
 


 
3.  The price for the work to be performed by Contractor will be [redacted]. 
Contractor will invoice Cellceutix according to the schedule set forth in
Exhibit 1.  The initial payment will be non-refundable except that if Cellceutix
finds Contractor's facility unacceptable upon inspection within 15 days of the
date hereof, Contractor will refund the payment.  
 
4.  Cellceutix representatives may visit the facility during regular business
hours within 15 days of the date hereof and at any time when the work hereunder
is being performed.  The parties will work together to schedule the visits so as
to minimize disruption to Contractor's work.  Contractor's representatives will
provide any documentation reasonably requested by Cellceutix for the purposes of
confirming the ability of Contractor to meet its obligations hereunder or
confirming that the work being performed is consistent with the terms of this
Agreement.
 


 


 
 5.  Warranties
 


 
All materials will be free from claims or liens of third parties.  The final
material will at the time of its QA/QC release by the Contractor conform to the
specifications mutually agreed to by the parties in accordance with Exhibit 1
and to the certificate of analysis provided to Cellceutix with the
materials. Except for the approximately 300g of non-GMP material described in
Exhibit 1, all materials will comply in all material respects with current Good
Manufacturing Practices regulations in effect at the time of delivery to
Cellceutix.
 


 
6.  Delivery
 


 
    Delivery of the material along with a certificate of analysis and
documentation of the process used will be made to Cellceutix at Contractor's
facility in Cincinnati, Ohio.  Risk of loss will pass to Cellceutix at that
time.  If requested by Cellceutix, Contractor will arrange deliveries to a
maximum of three sites at the expense and the risk of of Cellceutix.
 


 
7.  Acceptance
 


 
    Any material delivered by Contractor will be deemed accepted by Cellceutix
30 days after the date of the delivery, unless Cellceutix notifies Contractor
that the material does not comply with paragraph 5, above.  
 


 
8.  Intellectual Property
 


 
    Any invention, know-how or trade secret (whether or not patentable)
developed by Contractor or jointly by Contractor and Cellceutix in the course of
performing the work hereunder (Improvements) will be the sole property of
Cellceutix.  Contractor will promptly disclose any such invention, know-how or
trade secret to Cellceutix and will cooperate with Cellceutix in documenting
ownership by Cellceutix and in filing any intellectual property registrations
(such as patent applications) thought necessary or desirable by Cellceutix at
the expense of Cellceutix.  As used herein, "invention, know-how or trade
secret" will be deemed to include the cGMP process and all associated
documentation and data developed hereunder as well as any process improvements,
alternative processes or alternative portions of processes developed as part of
the work hereunder. Cellceuticx herewith grants Contractor a non exclusive
worldwide royalty free license with the right to grant sublicenses to
Contractor’s affiliates to use any Improvements which are of generic nature also
for other projects outside of this Agreement with third parties.
 


 
9.  Contractor will permit Cellceutix to refer to its facility in regulatory
filings and will provide letters of reference to its Drug Master files as
reasonably necessary to support Cellceutix filings.
 


 
10.  Either party may terminate the Agreement in the event of a material breach
by the other which breach has not been cured within 30 days of notice by the
terminating party.  In addition, Cellceutix may cancel the contract on 15 days
notice to Girindus.  In the event of cancellation by Cellceutix, Girindus will
be entitled to receive all amounts billed prior to receiving notice of
cancellation, any additional amounts that have been expended and not billed by
Girindus prior to receiving notice of termination and reimbursement for any
commitments made in good faith by Girindus prior to receiving notice of
termination that cannot be reasonably avoided.
 
 
 
11. This agreement may not be assigned by either party without the consent of
the other except in the event of a sale of substantially all of the stock or
assets of the assigning party.  If a party desires to assign the Agreement in
accordance with this paragraph, the assignee must agree to be bound by all of
the terms hereof and confirm this in writing to the non assigning party. .
 


 
12. Each party represents that it is not party to any contracts with any other
Person that would interfere with or prevent their respective compliance with the
terms and provisions of this Agreement.
 


 
13. No failure or delay by either party hereto in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise thereof preclude any other or future exercise of any right,
power or privilege.
 


 
14. This Agreement constitutes the entire agreement between the parties and,
excepting the Confidential Disclosure Agreement between the partied dated June
22, 2009, which shall remain in effect according to its terms, supersedes any
prior or contemporaneous oral or written representation with regard to the
subject matter hereof. This Agreement may not be modified except by a writing
signed by each of the parties.
 


 
15. The validity, interpretation, performance and enforcement of this Agreement
shall be governed by the laws of the State of Delaware, without regard to its
choice of law provisions. The parties hereto hereby irrevocably and
unconditionally consent to the exclusive jurisdiction of the courts of the State
of Delaware for any action, suit or proceeding (other than appeals therefrom)
arising out of or relating to this Agreement, and agree not to commence any
action, suit or proceeding (other than appeals therefrom) related thereto except
in such courts.
 
 
 
16. If any provision of this Agreement is found to be unenforceable, the
remainder shall be enforced as fully as possible and the unenforceable provision
shall be deemed modified to the limited extent required to permit its
enforcement in a manner most closely approximating the intention of the parties
as expressed herein.
 
 
 
IN WITNESS WHEREOF, the parties have caused this  Agreement to be signed as of
the date first above written.
 


Cellceutix Corporation
 


by:  Signature /s/ George W. Evans                    Date:    June 22, 2009
 


Name: George W. Evans
 
 
Title:   CEO
 
 
ACKNOWLEDGED, ACCEPTED AND AGREED TO BY:
 
 
Girindus America Inc.
 
 
 
by: Signature:      /s/   F. Mark Laskovics            Date:     June 22, 2009
 
 
Name: F. Mark Laskovics
 


 
Title:   President and COO
 


 
